RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2142-19

L.B.,

         Plaintiff-Respondent,

v.

J.P.,

     Defendant-Appellant.
_______________________

                   Submitted January 4, 2021 – Decided September 16, 2021

                   Before Judges Hoffman and Smith.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Bergen County,
                   Docket No. FV-02-0850-19.

                   Kirah M. Addes, attorney for appellant.

                   Arons & Solomon, PA, attorneys for respondent
                   (Marion B. Solomon and Patricia L. Burris, on the
                   brief).

PER CURIAM
      Defendant J.P. appeals from a final restraining order (FRO) entered in

favor of plaintiff L.B., as well as a subsequent order awarding counsel fees to

plaintiff. We vacate both orders and dismiss the plaintiff's domestic v iolence

complaint.

                                        I.

      Plaintiff and defendant met while working for the same company.

Plaintiff had a consulting role with regard to certain aspects of defendant's work,

and they interacted professionally on a regular basis. They began a two-year

dating relationship which ended in 2015. After the relationship ended, plaintiff

married another woman he had been dating, and defendant eventually left the

company.

      In March 2018 plaintiff filed a domestic violence complaint against

defendant and secured a temporary restraining order against her. On April 16,

2018, the two parties reached an agreement for civil restraints (civil agreement),

and in turn, plaintiff agreed to dismiss the complaint.           The three-page

handwritten civil agreement, appended to a consent order, contained the

following language in paragraph seven:

             Defendant understands[,] acknowledges[,] and agrees
             that any violation of this agreement shall constitute an
             act of harassment, and that upon proof of same[,]
             [d]efendant shall consent to the entry of a [f]inal

                                                                            A-2142-19
                                        2
             [r]estraining [o]rder under the Prevention of Domestic
             Violence Act.

      Subsequent to the agreement, defendant contacted plaintiff via email and

Facebook at least three times between August 5 and September 4, 2018. Plaintiff

then filed a second domestic violence complaint against defendant, alleging the

predicate acts of harassment and cyber-harassment. A TRO was issued against

defendant on October 30, 2018.

      At trial, plaintiff, plaintiff's wife, and defendant testified. The trial court

made a single credibility finding, rejecting defendant's testimony about why she

contacted plaintiff after the agreement went into effect. 1 The trial court made

no other credibility findings as to defendant. Neither did the trial c ourt make

credibility findings as to the plaintiff or his wife. The trial court noted the emails

in evidence were sent after the agreement had been signed by the parties. The

court next found defendant had a purpose to harass, citing three reasons:

defendant's violation of the civil agreement; her use of coarse language in the

emails; and the trial court's rejection of defendant's stated reasons for sending


1
  At trial, defendant alleged she was constructively terminated from her job at
the company where the parties worked because of workplace discrimination by
plaintiff. She alleged plaintiff's discrimination towards her began after their
relationship ended, but before she left the company. She testified at the domestic
violence trial that she contacted plaintiff by email "to seek closure" after she left
the company. We express no opinion on the merits of defendant's allegations.
                                                                               A-2142-19
                                          3
the emails. The court concluded defendant committed the predicate act of

harassment in violation of N.J.S.A. 2C:33-4, and that defendant committed the

predicate act of cyber-harassment under N.J.S.A. 2C:33-4.1(a)(2).2 The trial

court made no findings with respect to any history of domestic violence between

the parties.3   Finally, the trial court ordered the entry of an FRO against

defendant and awarded counsel fees against her, based on language in the civil

agreement. Defendant appealed, raising the following arguments:

            I. THE TRIAL COURT ERRED IN ENTERING A
            FINAL     RESTRAINING ORDER    AGAINST
            DEFENDANT BASED ON A FINDING THAT
            DEFENDANT VIOLATED THE CIVIL CONSENT
            AGREEMENT BETWEEN THE PARTIES
            (Raised Below)

            II. THE TRIAL COURT ERRED IN FINDING THAT
            DEFENDANT COMMITTED THE PREDICATE
            OFFENSES OF HARASSMENT AND CYBER
            HARASSMENT
            (Raised Below)

                   A. The Trial Court Erred in finding that
                   Defendant Committed a Predicate Act of
                   Harassment in Violation of N.J.S.A.
                   2C:33-4

2
  The record shows that the trial court did not specify which section of the
harassment statute it found defendant violated, N.J.S.A. 2C:33-4(a) or (c).
3
   In its oral decision, the trial court found that one email defendant sent to
plaintiff, the "anniversary" email, provided the trial court with "some indication
of the history of defendant's communication to plaintiff."
                                                                           A-2142-19
                                        4
                 (Raised Below)

                 B. The Trial Court Erred in finding that
                 Defendant Committed a Predicate Act of
                 Cyber Harassment in Violation of N.J.S.A.
                 2C:33- 4.1(a)(2)
                 (Raised Below)

           III. THE TRIAL COURT FAILED TO DISCUSS ANY
           PRIOR HISTORY OF DOMESTIC VIOLENCE
           BETWEEN THE PARTIES
           (Raised Below)

           IV. THE TRIAL COURT’S FINDING THAT A FINAL
           RESTRAINING ORDER WAS NECESSARY TO
           PROTECT      PLAINTIFF  FROM    IMMEDIATE
           DANGER OR ACTS OF DOMESTIC VIOLENCE
           WAS CONCLUSORY AND NOT DONE IN
           ACCORDANCE WITH THE CASE LAW AS
           DICTATED IN SILVER V. SILVER
           (Not Raised Below)

           V. PLAINTIFF DOES NOT FALL WITHIN THE
           PURVIEW OF THE LEGISLATURE’S DEFINITION
           OF VICTIM OF DOMESTIC VIOLENCE
           (Raised Below)

           VI. THE TRIAL COURT’S AWARD OF
           ATTORNEY’S FEES IN THE AMOUNT OF
           $4,447.92       WAS EXCESSIVE AND
           UNREASONABLE
           (Not Raised Below)

                                    II.

     Our scope of review of Family Part orders is limited. Cesare v. Cesare,

154 N.J. 394, 411 (1998). We owe substantial deference to the Family Part's

                                                                     A-2142-19
                                    5
findings of fact because of its special expertise in family matters. Id. at 413

(citations omitted). Deference is especially appropriate in bench trials when the

evidence is "largely testimonial and involves questions of credibility." Id. at

412 (citations omitted). A trial judge who observes witnesses and listens to their

testimony is in the best position to "make first-hand credibility judgments about

the witnesses who appear on the stand . . . ." N.J. Div. of Youth & Family Servs.

v. E.P., 196 N.J. 88, 104 (2008). We will not disturb a trial court's factual

findings unless "they are so manifestly unsupported by or inconsistent with the

competent, relevant and reasonably credible evidence as to offend the interests

of justice." Cesare, 154 N.J. at 412 (quoting Rova Farms Resort, Inc. v. Invs.

Ins. Co. of Am., 65 N.J. 474, 484 (1974)). However, we do not accord such

deference to legal conclusions and review such conclusions de novo. Thieme v.

Aucoin-Thieme, 227 N.J. 269, 283 (2016).

      To determine whether the entry of an FRO is appropriate, the court must

first "determine whether the plaintiff has proven, by a preponderance of the

credible evidence, that one or more of the predicate acts set forth in N.J.S.A.

2C:25-19[(a)] has occurred." Silver v. Silver, 387 N.J. Super. 112, 125 (App.

Div. 2006).

      Under N.J.S.A. 2C:33-4:


                                                                           A-2142-19
                                        6
             [A] person commits a petty disorderly persons offense
             [of harassment] if, with purpose to harass another, he:
                   a. Makes, or causes to be made, a
                   communication        or    communications
                   anonymously or at extremely inconvenient
                   hours, or in offensively coarse language, or
                   any other manner likely to cause
                   annoyance or alarm;

                   b. Subjects another to striking, kicking,
                   shoving, or other offensive touching, or
                   threatens to do so; or

                   c. Engages in any other course of alarming
                   conduct or of repeatedly committed acts
                   with purpose to alarm or seriously annoy
                   such other person.

      "'A finding of a purpose to harass may be inferred from the evidence

presented' and from common sense and experience." H.E.S. v. J.C.S., 175 N.J.

309, 327 (2003) (quoting State v. Hoffman, 149 N.J. 564, 577 (1997)).

Analyzing subsection (a), the Hoffman court stated, "[s]peech that does not

invade one's privacy by its anonymity, offensive coarseness, or extreme

inconvenience does not lose constitutional protection even when it is annoying."

Hoffman, 149 N.J. at 583-84. Analyzing subsection (c), our Supreme Court has

construed "'any other course of alarming conduct' and 'acts with purpose to alarm

or seriously annoy' as repeated communications directed at a person that

reasonably put that person in fear for [their] safety or security or that intolerably


                                                                              A-2142-19
                                         7
interfere with that person's reasonable expectation of privacy." State v. Burkert,

231 N.J. 257, 284-85 (2017). "Subsection (c) was never intended to protect

against the common stresses, shocks, and insults of life that come from exposure

to crude remarks and offensive expressions, teasing and rumor mongering, and

general inappropriate behavior. The aim of subsection (c) is not to enforce a

code of civil behavior or proper manners." Id. at 285.

      N.J.S.A. 2C:33-4.1(a) establishes the elements of cyber-harassment:

            a. A person commits the crime of cyber-harassment if,
            while making a communication in an online capacity
            via any electronic device or through a social
            networking site and with the purpose to harass another,
            the person:

                  (1) threatens to inflict injury or physical
                  harm to any person or the property of any
                  person;

                  (2) knowingly sends, posts, comments,
                  requests, suggests, or proposes any lewd,
                  indecent, or obscene material to or about a
                  person with the intent to emotionally harm
                  a reasonable person or place a reasonable
                  person in fear of physical or emotional
                  harm to his person; or

                  (3) threatens to commit any crime against
                  the person or the person’s property.




                                                                           A-2142-19
                                        8
      "The cyber-harassment statute limits the [regulation] of speech mostly to

those communications that threaten to cause physical or emotional harm or

damage." Burkert, 231 N.J. at 274.

      If the court finds the defendant committed a predicate act of domestic

violence, then the second inquiry "is whether the court should enter a restraining

order that provides protection for the victim." Silver, 387 N.J. Super. at 126.

While the second inquiry "is most often perfunctory and self-evident, the

guiding standard is whether a restraining order is necessary, upon an evaluation

of the factors set forth in N.J.S.A. 2C:25-29[(a)](1) to -29[(a)](6), to protect the

victim from an immediate danger or to prevent further abuse." Id. at 127.

                                        III.

      Defendant's central argument is that the trial court did not have sufficient

evidence to support its finding that plaintiff met his burden to prove the

predicate acts of harassment and cyber-harassment. We agree. The record

contains three email communications from defendant to plaintiff. The emails

describe in detail defendant's opinions on various topics, including her belief

that plaintiff was a narcissist, that his current marriage would fail, that he was

unprofessional at work and hurt her career, and that he was a "dick." She stated

that she intended to publish an opinion letter in the New York Times about


                                                                             A-2142-19
                                         9
workplace bullying and that she would send copies of that letter to his co-

workers.   The emails contained crude language, but no sexual or obscene

references. The defendant made no physical threats towards plaintiff in her

emails to him.    These communications, which formed the main thrust of

plaintiff's case, simply do not rise to the level of harassment under N.J.S.A.

2C:33-4(a) or (c). They are, at most, "crude remarks and offensive expressions,

teasing and rumor mongering, and general inappropriate behavior[,]" and

therefore, under our law, cannot constitute a predicate act for purposes of the

Prevention of Domestic Violence Act. Burkert, 231 N.J. at 285. Neither does

the record support a finding of cyber-harassment under 2C:33-4.1. The emails

simply do not represent "communications that threaten to cause physical or

emotional harm or damage." Id. at 274. We do not agree with the trial court's

legal conclusion that plaintiff met its burden to prove the predicate acts of

harassment and/or cyber-harassment.

      We briefly address the second prong of Silver. The record is insufficient

with regard to the trial court's determination of "whether a restraining order is

necessary, upon an evaluation of the factors set forth in N.J.S.A. 2C:25-

29[(a)](1) to -29[(a)](6), to protect the [plaintiff] from an immediate danger or

to prevent further abuse." Silver, 387 N.J. Super. at 127. We see no need to


                                                                          A-2142-19
                                      10
address the remaining issues raised by defendant, as we find plaintiff failed to

prove a predicate act on this record.

      Based on the record before us, we vacate the trial court's final restraining

order and dismiss the underlying complaint. The trial court's order compelling

defendant to pay counsel fees is also vacated.

      Reversed.




                                                                           A-2142-19
                                        11